Citation Nr: 1342613	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depression.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that granted service connection for major depression evaluated as 30 percent disabling effective June 2005; and from rating decisions in January 2010 and in March 2010 that denied service connection for diabetes mellitus.  The Veteran timely appealed for a higher initial disability rating and for service connection for diabetes mellitus.

In April 2010, the Veteran testified during a hearing before RO personnel.

In June 2013, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the Veteran waived initial consideration by the RO of evidence previously submitted in August 2011.  The waiver was reduced to writing in the hearing transcript.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that a claim for a higher evaluation includes a claim for TDIU where the Veteran claims that the service-connected disability at issue prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected major depression renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of an increased rating for the service-connected left shoulder disorder has been raised by the record (March 2012 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

Major Depression 

The Veteran contends that the service-connected major depression is more severe than currently rated, and warrants a higher initial disability rating.  The Veteran also contends that a separate disability rating is warranted for schizophrenia.  In this regard, the Board notes that VA treatment records include a notation of multiple psychiatric diagnoses in February 2005.  The Veteran initiated the reopened claim for service connection and for a higher initial disability rating in June 2005.  In general, all mood disorders and psychotic disorders, regardless of the nomenclature employed, are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013). 

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected major depression in January 2011.  At that time the Veteran reported a history of numerous psychiatric hospitalizations for depression with suicidal ideation.  His current symptoms included social withdrawal and interrupted sleep.  He denied hallucinations or delusions, and denied suicidal or homicidal thoughts.  There was no impairment of thought process or communication.  The examiner noted a mild effect on social functioning and no effects on employment, and indicated that the Veteran could perform desk-type work.  A global assessment of functioning (GAF) score of 60 was assigned.

Since then, the Veteran described a worsening of major depression symptoms, and stated that he is unable to work.  He testified that he is hospitalized yearly for about one month, and that he undergoes electroconvulsive therapy.  He testified that he experiences a temporary lapse of memory from such treatment.

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected disability.

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for major depression, rated currently as 30 percent disabling; and for residuals of a left shoulder injury, rated as 20 percent disabling.  The combined disability rating, currently, is 40 percent, and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked full-time in 1994 as a mail processor.  He completed 2 years of college, and had no other additional training.

VA has the duty to supplement the record by obtaining an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Diabetes Mellitus 

The Veteran seeks service connection for diabetes mellitus, and has asserted that the claimed disability is part and parcel of, or is secondary to his service-connected major depression.  He reports that he was started on Seroquel in 2001, and that VA stopped prescribing Seroquel in 2006 because of concerns that the Seroquel may be causing his diabetes mellitus.

A VA examiner in January 2010 opined that it is less likely than not that the Veteran's diabetes mellitus is secondary to Seroquel; and reasoned that Seroquel had not been known to cause diabetes mellitus.  Moreover, the VA examiner noted that the Seroquel was stopped in 2006, and that the Veteran's diabetes mellitus had not improved or disappeared since then.  The Board notes that diabetes mellitus is considered a chronic disease under provisions of 38 C.F.R. § 3.309(a).

VA records show treatment for depression with Seroquel in December 2001, and show the onset of his diabetes mellitus in February 2005.  Records show that, in February 2005, the Veteran's medications for treatment of depression were switched, given the likelihood of worsening blood sugars.  In August 2008, the Veteran reported that he no longer took Seroquel.

The Veteran has also submitted documents which indicate that the dangers of Seroquel include an increased rate in the onset of diabetes mellitus.
 
Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the Veteran's diabetes mellitus is aggravated by medications used for treatment of the service-connected major depression.  Hence, the Board cannot resolve this matter without further medical clarification.

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records dated from February 2011; and associate them with the Veteran's claims folder (physical or electronic). 

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected major depression and his employability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's major depression, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected major depression from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

The examiner should also provide information concerning whether the service-connected major depression results in the Veteran not being able to obtain and/or retain substantially gainful employment consistent with the Veteran's educational background and work experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

3.  Afford the Veteran a VA examination to determine the etiology of any diabetes mellitus found to be present.  The entire claims file must be made available to the examiner, and the report of the examination should note review of the file.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that diabetes mellitus is related to active service.

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected major depression, including medications used for the treatment thereof, caused diabetes mellitus. 

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected major depression, including medications used for the treatment thereof, aggravated (i.e., worsened), the Veteran's diabetes mellitus beyond the natural progress of the disease. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diabetes mellitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected major depression including medications used for the treatment of the major depression.

The examiner's attention is directed to VA medical records which show that, in February 2005, the Veteran's medications for treatment of depression were switched, given the likelihood of worsening blood sugars.  The Veteran has also submitted documents which indicate that the dangers of Seroquel include an increased rate in the onset of diabetes mellitus.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



